Citation Nr: 1409495	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-38 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board is compelled to remand this appeal to ensure the Veteran's due process.  See 38 C.F.R. §§ 19.37, 20.1304(c) (2013).  The Veteran underwent a VA post traumatic stress disorder (PTSD) examination in October 2013.  This evidence came more than a year after the most recent supplemental statement of the case (SSOC) in February 2012.  The RO, as the Agency of Original Jurisdiction (AOJ), is required to consider this new evidence in a readjudication of the claim in the first instance, and provide the Veteran and his representative appropriate time to respond.  

Moreover, that examination refers to ongoing mental health treatment at the VA in Marion, Illinois, yet the most recent outpatient records in the file date from February 2012.  Therefore, current records are needed.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from the VA in Marion for treatment from February 2012 to the present.

2.  Then, the RO/AMC should review the October 2013 PTSD examination report and the outpatient records, readjudicate the Veteran's increased rating claim, and issue an appropriate SSOC to the Veteran and his representative.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



